—In an action to recover damages for trespass, and for injunctive relief, the plaintiff appeals from so much of an order of the Supreme Court, Westchester County (Nicolai, J.), dated March 21, 1994, as granted that branch of the defendants’ motion which was to compel the plaintiff to remove any obstructions in a 50-foot portion of the plaintiffs property known as the "reserve strip”.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the defendants’ motion which was to compel the plaintiff to remove any obstructions in a 50-foot portion of the plaintiffs property known as the "reserve strip” is denied.
The facts of this case were previously set forth in Mandia v King Lbr. & Plywood Co. (179 AD2d 150). In that case this Court modified a prior judgment, by deleting a provision thereof limiting the defendants’ use of a 20-foot-wide easement over Mandia Lane to four-wheel vehicles, on the ground that "a reasonable use of the easement would include the right to receive and deliver merchandise via Mandia Lane by means of vehicles other than four-wheel motor vehicles * * * provided the width of those vehicles allows them to fit within the 20-foot limit of the easement” (Mandia v King Lbr. & Plywood Co., supra, at 158).
Based upon that holding, the Supreme Court, upon the instant motion, held that "eighteen-wheelers must be able to pass”. Although it is undisputed that the plaintiff has permitted the defendants to use a portion of his property in excess of 30-feet wide to pass from Mandia Lane to Park Avenue, the Supreme Court found this was insufficient to accommodate 18-wheelers, and must be increased to a "50 foot access strip”.
However, this Court in its prior decision merely held that the defendants were entitled to "a reasonable use” of their 20-foot wide easement over Mandia Lane. This Court never *647intimated that the use by 18-wheeler trucks was a reasonable use.
The defendants failed to establish that the plaintiff interfered with their rights. Accordingly, they are not entitled to any relief on their motion. Thompson, J. P., Altman, Goldstein and Florio, JJ., concur.